NUMBER 13-19-00123-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG
____________________________________________________________

TREVOR D. CUBIT,                                                                Appellant,

                                             v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

          On appeal from the County Court at Law No. 1
                   of Victoria County, Texas.
____________________________________________________________

                       MEMORANDUM OPINION
              Before Justices Benavides, Hinojosa, and Perkes
                 Memorandum Opinion by Justice Hinojosa

       Appellant Trevor D. Cubit, proceeding pro se, attempted to perfect an appeal from

cause number 1-5486 in the County Court at Law No. 1 of Victoria County, Texas. In

that case, appellant was convicted of delinquent conduct—aggravated assault on a public

servant—and was committed to the Texas Youth Commission with a possible transfer to

the Institutional Division of the Texas Department of Criminal Justice for a period of thirty-
five years. The trial court imposed the sentence in this case on March 16, 2011 and

appellant filed his notice of appeal eight years later on March 21, 2019. We dismiss the

appeal for want of jurisdiction.

       Texas Rule of Appellate Procedure 26.2 provides that an appeal is perfected when

the notice of appeal is filed within thirty days after the day sentence is imposed or

suspended in open court, or after the day the trial court enters an appealable order. TEX.

R. APP. P. 26.2(a)(1); see Rodarte v. State, 860 S.W.2d 108, 109 (Tex. Crim. App. 1993);

Lair v. State, 321 S.W.3d 158, 159 (Tex. App.—Houston [1st Dist.] 2010, pet. ref’d). This

period is extended to ninety days after the sentence is imposed or suspended in open

court if the defendant timely files a motion for new trial. TEX. R. APP. P. 26.2(a)(2); Welsh

v. State, 108 S.W.3d 921, 922 (Tex. App.—Dallas 2003, no pet.). The time to file the

notice of appeal may be enlarged if, within fifteen days after the deadline for filing the

notice, the party files the notice of appeal and a motion complying with Rule 10.5(b) of

the Texas Rules of Appellate Procedure. See id. R. 26.3. Absent a timely filed notice

of appeal, a court of appeals does not obtain jurisdiction to address the merits of the

appeal in a criminal case and can take no action other than to dismiss the appeal for want

of jurisdiction. Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v.

State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Pickens v. State, 105 S.W.3d 746,

748 (Tex. App.—Austin 2003, no pet.).

       On March 21, 2019, the Clerk of this Court notified appellant that it appeared that

his appeal was not timely perfected. The Clerk advised appellant that the appeal would

be dismissed if the defect was not corrected within ten days from the date of receipt of

the Court’s directive.    In response, appellant filed a pro se “brief” addressing the
sufficiency of the evidence regarding whether appellant used or exhibited a deadly

weapon and whether appellant’s punishment and sentence were grossly disproportionate

to the offense. However, appellant’s brief fails to address the timeliness of the appeal or

otherwise cure the defect.

       Based on the documents on file in this case, appellant’s notice of appeal was filed

more than seven years too late. See generally TEX. R. APP. P. 26.2(a). We note that

appellant may be entitled to an out-of-time appeal by filing a post-conviction writ of habeas

corpus returnable to the Texas Court of Criminal Appeals; however, the availability of that

remedy is beyond the jurisdiction of this Court. See TEX. CODE CRIM. PROC. ANN. art.

11.07, § 3(a); see also Ex parte Garcia, 988 S.W.2d 240, 241 (Tex. Crim. App. 1999).

We dismiss this appeal for want of jurisdiction.

                                                         LETICIA HINOJOSA
                                                         Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
6th day of June, 2019.




                                             3